Citation Nr: 0611524	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) that found that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired foot 
disorder.

In a March 1997 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim, 
and remanded the matter to the RO for additional development 
and adjudication on the merits. The Board then issued a 
decision in February 2001 that denied the benefit sought on 
appeal and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court). In an Order issued in October 
2001, the Court vacated and remanded the February 2001 Board 
decision due to lack of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA). In May 2002, the Board 
undertook additional development of the veteran's claim and 
obtained VA treatment records.  The Board remanded this case 
to the RO for further development in August 2003, which has 
now been completed.  It is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.	The veteran's pre-existing foot disorders, described as 
hammer toes and pes planus, are not shown to have 
chronically worsened or increased in severity beyond the 
natural progress of the disorders during service.  

2.	The service medical records contain no evidence that the 
veteran sustained cold damage or frostbite to his feet 
during service.  

3.	The veteran's current bilateral foot disorders are not 
shown to be causally or etiologically related any 
incident of the veteran's active service.  


CONCLUSION OF LAW

An acquired foot disorder was not incurred or aggravated 
during active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.    

In the present appeal, the VCAA notices to the veteran dated 
in April 2004 specifically addressed the veteran's current 
claim.  This letter, in conjunction with the Statement of the 
Case and Supplemental Statements of the Case described the 
law and regulations governing, and described the type of 
evidence necessary to establish service connection for foot 
disability.  The VCAA letter also informed him of who was 
responsible for obtaining what evidence and essentially told 
the veteran to submit all relevant evidence and information 
in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or an 
effective date for such a rating for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired foot disability, any 
questions as to the disability rating that should be assigned 
or the appropriate effective date for the rating to be 
assigned is rendered moot.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant has had ample opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has been afforded a 
recent VA examination and review of the record by the 
examining physician.  The report of this examination contains 
pertinent clinical evidence necessary to the adjudication of 
the veteran's claim and also medical opinions relevant to 
this claim. Moreover, it does not appear from a review of the 
record that any pertinent evidence necessary to the 
adjudication of the veteran's claim is available, but not yet 
associated with the record.  Accordingly, the Board will now 
adjudicate the veteran's claim for service connection for 
foot disability based on the evidence of record.  

I.	Factual Basis.  

A review of the veteran's service medical records reveals 
that his service induction examination report, dated in 
October 1952, contains findings indicative of bilateral 
hammertoes, and pes planus. During military service, in 
August 1953, the veteran was seen with calluses on his feet. 
He was treated with a hot soak, and moleskin dressing. In 
October 1953, the veteran was again seen with foot calluses 
and was treated with hot soaks, and had the calluses trimmed. 
The veteran was also noted to have pain in the right foot, 
with a small deformity. The veteran's service separation 
examination report, dated in February 1955, is negative for 
any evidence of a foot disorder.  

Following service separation, there is no evidence of record 
of any complaints of treatment of a foot disorder until 
approximately January 1990, at which time the veteran 
underwent a VA examination and was noted to have peripheral 
vascular changes of the feet, bilaterally, as well as 
sensitivity over the plantar aspects of the feet.

A statement from Doy L. Freeland, M.D., dated in February 
1991, indicates that the veteran had deformities of both feet 
consisting of bunions and severe hammertoes. There were no 
clinical records attached with that statement. In an April 
1995 statement from Dr. Freeland, he indicated that the 
veteran "acquired frostbite in Korea which contributed to his 
foot condition." That statement was also unaccompanied by any 
clinical records.

In response to a request from the RO for additional clinical 
records, Dr. Freeland submitted a medical statement dated in 
September 1997. He indicated that the veteran "does have and 
has had many of the diseases for years as relates to the VA 
letter about frostbites." Dr. Freeland opined that the 
veteran "suffers with severe foot infections of fungus, poor 
circulation of lower extremities with gangrene of his toes, 
diabetes mellitus, . . . severe arthritis . . . pain of his 
lower extremities." Finally, Dr. Freeland stated "I am not an 
expert on frostbite but [the veteran] certainly is a physical 
wreck and was at Frozen Chosin."

In light of Dr. Freeland's statement, the RO researched the 
dates of Chosin Reservoir campaign and found that the Chosin 
Reservoir campaign occurred between October and December 
1950, which was several years prior to the veteran's entry 
into military service, in February 1953.

In November 1997, the veteran underwent a VA examination and 
was diagnosed with peripheral vascular disease of bilateral 
feet/legs, a history of frostbite, and non-insulin dependent 
diabetes mellitus. The veteran complained of aching/throbbing 
pain in both feet, the right greater than the left, which he 
reported began after service in Korea. The veteran reported 
that he had been diagnosed with frostbite. He stated that the 
pain had progressed with time. Presently, the veteran has 
circulatory problems with the lower extremities. He underwent 
a bypass in the right leg, but no other treatment. He was 
using a cane, and normal footwear. The veteran had 
hammertoes, mild bilateral pes cavoid feet, and bunion 
deformities. The examiner opined that: "Comments and opinions 
of residual frostbite injury reportedly experienced in 
service would be entirely speculative on my part. The 
complaints of pain and noted vascular changes could occur 
with frostbite. Tests would not be definitive."

In August 1998, the RO received a buddy statement from a 
person who apparently was in the military with the veteran. 
This person stated that the veteran had some bad frostbite on 
his feet and toes "during watch on our out post."

A recent private medical record from Vascular & Hand Surgery, 
dated in June 1999, indicates that the veteran had peripheral 
vascular disease. The examiner stated that he had first 
treated the veteran in 1997, for an ischemic ulceration of 
the right second toe, secondary to peripheral vascular 
disease. He subsequently developed an ulceration on the 
medial aspect of his left second toe, and there was evidence 
of vascular disease in the left lower extremity. The veteran 
underwent a bypass graft in his right lower extremity, which 
was successful, and his left foot ulceration had healed. The 
examiner did not comment as to whether the veteran's 
peripheral vascular disease was related to an incident of his 
military service.

After a VA podiatry examination in February 2000, the 
diagnoses were peripheral vascular disease bilateral 
feet/legs, history of frostbite, and non insulin dependant 
diabetes mellitus.  The examiner commented that any comment 
on residual frostbite injury would be speculative.  He also 
said that the veteran had preservice hammertoes, hallux 
abducto valgus with deformities with bunions and pes cavoid 
feet which had increased in severity over time and may have 
been accelerated during service depending on his "feet 
physical activity load".  

Private and VA clinical records reflect treatment in the late 
1990s and early 2000s for onychomycosis and foot problems 
which were generally considered to be due to peripheral 
vascular disease secondary to diabetes mellitus.  It was 
noted that in April 2002 he underwent amputation of his left 
second digit at a private facility that was necessitated by 
chronic diabetic ulceration.  

Following a VA examination of the veteran's feet conducted in 
March 2004, the diagnoses were bilateral hammertoes; no 
evidence of pes planus; peripheral vascular disease of the 
feet secondary to longstanding type II diabetes mellitus, 
hyperlipidemia, and longsmoking history; and peripheral 
neuropathy of the feet secondary to type II diabetes 
mellitus.  After a physical evaluation and a review of the 
evidence, the examiner opined that, while the veteran had 
significant foot pathology, the preponderance of the evidence 
did not document any worsening of his hammertoes beyond 
natural progression during service. The examiner reiterated 
that the veteran did not have pes planus and also noted that 
no documentation regarding the severity of claimed frostbite 
was available and that it would be speculative to render an 
opinion on this matter.   



II.	Legal Analysis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Veterans are presumed to be in sound condition when accepted 
for service, except for defects noted at the time of the 
examination, acceptance and enrollment in service. This 
presumption of soundness can only be rebutted by clear and 
unmistakable evidence that a condition pre-existed service 
and was not aggravated therein. 38 U.S.C.A. § 1111 (West 
2002).

Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b). A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence. 38 C.F.R. § 3.306(b).

On recent VA examination of the veteran's feet, the diagnoses 
were, essentially, bilateral hammertoes; peripheral vascular 
disease of the feet; and peripheral neuropathy of the feet. 
Peripheral vascular disease and peripheral neuropathy of the 
feet were not noted during service or for more than 30 years 
thereafter.  Moreover, here is no medical evidence 
establishing a connection between either of these 
disabilities and service.  Clearly, therefore, service 
connection for either of these disorders is not warranted.  

The veteran's hammertoes deformity was clinically noted on 
his examination prior to service entrance and pes planus was 
also noted at that time.  Since these disabilities were 
clinically noted on the veteran's entrance examination, the 
presumption of soundness is not applicable to either of these 
disorders.  These preexisting disabilities warrant service 
connection only if their inservice aggravation is 
demonstrated in the sense that they worsened during military 
service beyond symptomatology that represents the natural 
progress of the disease in question.  Since the examination 
conducted in March 2004 found no evidence of pes planus, it 
is apparent that inservice aggravation did not occur in 
regard to this disability.  As for the veteran's hammertoe 
deformities, the examiner who conducted the March 2004 
examination specifically reported that the preponderance of 
the evidence did not document any worsening of his hammertoes 
beyond natural progression during service.  

The veteran has asserted that his current foot pathology is 
also due to frostbite alleged to have occurred during 
service.  Review of the record, however, fails to establish 
that the veteran has any current foot disability related to 
cold exposure.  Aside from his hammertoe deformities, much, 
if not all, of his foot disabilities are the result of non 
service connected diabetes mellitus.  

Since the evidence does not establish that the hammertoe 
deformities and pes planus noted on his entrance examination 
were aggravated during the veteran's military service, and 
since no other acquired foot disorder has been shown to be 
related to service, service connection for foot disability 
must be denied.


ORDER

Entitlement to service connection for an acquired foot 
disorder is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


